UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22548 The Wall Street EWM Funds Trust (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street EWM Funds Trust 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31,2011 Date of reporting period:December 31,2011 Item 1. Reports to Stockholders. Macro Opportunity Fund ANNUAL REPORT December 31, 2011 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND SHAREHOLDER LETTER Dear Shareholder: The Evercore Macro Opportunity Fund launched July 1, 2011 and the investment strategy of the fund is based on the premise that governmental policies can influence the market price of assets.This creates both opportunities and risks to traditional stock and bond portfolios.EWMOX’s flexibility to take positions in any market or instrument, investing long and short in currency, debt, commodity and equities, intending to hedgepolicy risk, has allowed it to recognize positive returns in conditions that could harm stocks, bonds or both.The portfolio invests with the policy cycle in mind as opposed to the traditional emphasis on the business cycle. Returns across asset classes were low in 2011, but volatility was extreme, especially within equities.Correlation to other assets matters to the usefulness of EWMOX in the context of an investor’s total portfolio.The fund was inversely correlated to equity returns for the third and fourth quarters which enabled us to generate a 12.9% return in the third quarter but a -9.7% return in the fourth quarter.For the six months since its inception, the fund returned 1.94%. EWMOX is a hedging strategy not an absolute return strategy, and it does not invest on the long side in the asset classes we seek to protect from policy risks.Few other assets offered return potential for EWMOX.The US dollar was flat.Ten-year US Treasury yields hovered on either side of 2%, near their summer lows.TIPS appreciated slightly, a sign of weakening not strengthening economic results.Returns on industrial commodities and gold were mixed and did not offer a significant offset to equity hedges. The lone movement of equity prices in the last three months of the year left EWMOX exposed to losses on equity hedges without offsetting gains in investments in other asset classes.The portfolio therefore appeared to be a bear market fund which it is not.This delinking of asset classes is far from unprecedented – though it was severe in the fourth quarter. Distortions in an asset class resulting from governmental economic intervention may be mirrored by countervailing adjustments in other assets.Offsetting relationships existed for much of 2011 as equity prices, commodities, nominal Treasury yields and TIPS yields adjusted largely in unison to tightening fiscal and monetary policies across the world.This relationship did not endure in the fourth quarter as happens from time to time. The return of the fund is not predicated on a macro-economic forecast.To be effective, we do not need to guess which asset class is correctly assessing the future.With markets as dependent on government policy as they are, picking the right asset class is often as arbitrary as future policy.We need only be correct in believing asset classes may reflect the same reality eventually and then efficiently select appropriate hedges.We do have a macro-economic expectation as it specifically relates to markets and government policy.In our view, there are risks associated with at least one asset class, possibly multiple asset classes and potentially all traditional asset classes. In many ways, 2011 was a year where policymakers sought to assign losses unsuccessfully – first to currency holders via money printing then to equity investors via austerity and balanced budget efforts and finally to bond holders via debt restructuring.More losses may still be assigned and the goal of the EWMOX fund is to minimize the likelihood our investors are assigned losses by policymakers. Sincerely, John McDermott, CFA Brian Pollak, CFA Judith McDonald Moses, CFA Portfolio Managers 1 Past performance is not a guarantee of future results. This report must be preceded or accompanied by a prospectus. Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.Investment by the Fund in lower rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fundmay make short sales of securities, which involves the risk that losses may exceed the original amount invested.The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value, an active secondary market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Derivatives, including futures, swaps and forward foreign currency contracts, may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to risk assumed. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.One cannot invest directly in an index. Correlation is a statistical measure of how two securities move in relation to each other. The Evercore Wealth Management Macro Opportunity Fund is distributed by Quasar Distributors, LLC. 2 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED SCHEDULE OF INVESTMENTS December 31, 2011 Shares Value COMMON STOCKS – 11.7% Energy – 5.6% Enterprise Products Partners LP (b) $ Williams Companies, Inc. Oil and Gas Pipelines – 6.1% Enbridge Energy Partners LP (b) Kinder Morgan, Inc. TOTAL COMMON STOCKS (Cost $7,764,357) Principal Amount FOREIGN GOVERNMENT BONDS – 6.4% Canadian Government (a) 3.25%, 06/01/2021 C$ 2.75%, 06/01/2022 C$ TOTAL FOREIGN GOVERNMENT BONDS (Cost $4,671,871) Shares EXCHANGE TRADED FUNDS – 25.4% Currency-Linked ETFs – 11.1% CurrencyShares Canadian Dollar Trust ProShares Trust II UltraShort Euro (b) Index-Linked ETFs – 14.3% ProShares Trust UltraShort MSCI Emerging Markets (b) Proshares Trust UltraShort MSCI Europe (b) TOTAL EXCHANGE TRADED FUNDS (Cost $17,804,883) MUTUAL FUND – 8.6% RidgeWorth Seix Floating Rate High Income Fund TOTAL MUTUAL FUND (Cost $6,424,416) Contracts (100 shares per contract) PURCHASED OPTIONS (b) – 7.9% Call Options – 0.6% Commodity-Linked ETF – 0.6% SPDR Gold Trust Expiration March 2012, Exercise Price $154.00 (e) Total Call Options Put Options – 7.3% Aerospace – 0.2% Raytheon Co. Expiration May 2012, Exercise Price $44.00 Agriculture – 0.5% Monsanto Company Expiration April 2012, Exercise Price $75.00 Building & Construction – 0.5% KB Home Expiration April 2012, Exercise Price $7.00 Computers and Peripherals – 0.2% International Business Machines Corp. Expiration April 2012, Exercise Price $190.00 Currency-Linked ETF – 0.7% CurrencyShares Australian Trust Expiration March 2012, Exercise Price $107.00 Energy – 0.2% Exxon Mobil Corp. Expiration April 2012, Exercise Price $80.00 The accompanying notes are an integral part of these financial statements. 3 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED SCHEDULE OF INVESTMENTS(continued) December 31, 2011 Contracts (100 shares per contract) Value PURCHASED OPTIONS (b) – 7.9% (continued) Energy Equipment & Services – 0.2% Schlumberger Ltd. Expiration February 2012, Exercise Price $67.50 $ Financial Services – 0.4% JP Morgan Chase & Co. Expiration March 2012, Exercise Price $35.00 Index-Linked ETFs – 1.6% iShares MSCI Germany Index Fund Expiration April 2012, Exercise Price $20.00 SPDR S&P rust Expiration February 2012, Exercise Price $124.00 Machinery – 0.5% Cummins Inc. Expiration March 2012, Exercise Price $92.500 Deere & Company Expiration March 2012, Exercise Price $70.00 Metals & Mining – 0.4% Freeport-McMoRan Copper & Gold Inc. Expiration February 2012, Exercise Price $41.00 Personal & Household Products – 0.6% Avon Products, Inc. Expiration April 2012, Exercise Price $18.00 Personal & Household Products – 0.6% (continued) Colgate-Palmolive Co. Expiration May 2012, Exercise Price $90.00 Semiconductors – 0.3% Texas Instruments Inc. Expiration April 2012, Exercise Price $30.00 Services – 0.3% Automatic Data Processing, Inc. Expiration May 2012, Exercise Price $52.50 Software – 0.3% Salesforce.com, Inc. Expiration May 2012, Exercise Price $120.00 Specialty Retail – 0.1% The Home Depot, Inc. Expiration February 2012, Exercise Price $37.00 Transportation – 0.2% Union Pacific Corp. Expiration May 2012, Exercise Price $95.00 Utilities – 0.1% Duke Energy Corp. Expiration April 2012, Exercise Price $20.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $7,999,246) The accompanying notes are an integral part of these financial statements. 4 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED SCHEDULE OF INVESTMENTS(continued) December 31, 2011 Shares Value SHORT-TERM INVESTMENTS – 38.1% MONEY MARKET FUND – 7.3% First American Treasury Obligations, Class Z, 0.000% (c) $ Principal Amount U.S. TREASURY BILLS (d) – 30.8% United States Treasury Bills, 0.005%, 2/2/2012 $ United States Treasury Bills, 0.006%, 2/23/2012 United States Treasury Bills, 0.017%, 3/8/2012 United States Treasury Bills, 0.017%, 3/29/2012 United States Treasury Bills, 0.020%, 6/7/2012 TOTAL U.S. TREASURY BILLS TOTAL SHORT-TERM INVESTMENTS (Cost $28,436,106) TOTAL INVESTMENTS (Cost $73,100,879) – 98.1% Other Assets in Excess of Liabilities – 1.9% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Foreign Domiciled (b) Non-income producing security (c) Variable Rate Security – the rate shown is the annualized seven-day effective yield as of December 31, 2011 (d) Yield shown is effective yield as of December 31, 2011 (e) Security held by EWM Cayman, Ltd. C$ – Canadian Dollar EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES December 31, 2011 ASSETS: Investments, at value (cost $73,100,879) $ Receivable for fund shares sold Prepaid expenses Expense reimbursement due from Adviser (Note 5) Dividends receivable Interest receivable Total Assets LIABILITIES: Payable for investments purchased Accrued expenses and other payables Investment advisory fee payable (Note 5) Shareholder servicing fee payable Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies Accumulated net investment loss ) Accumulated undistributed net realized loss on investments and foreign currency transactions ) TOTAL NET ASSETS $ Shares outstanding (unlimited shares authorized, no par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ The accompanying notes are an integral part of these financial statements. 5 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED STATEMENT OF OPERATIONS For the period ended December 31, 2011* INVESTMENT INCOME: Dividend income $ Interest income Total investment income EXPENSES: Investment advisor fees (Note 5) Shareholder servicing fees (Note 5) Administration and fund accounting fees Federal and state registration fees Professional fees Directors’ fees and expenses Transfer agent fees and expenses Custody fees Insurance expense Reports to shareholders Miscellaneous expense Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 5) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized loss on investment and foreign currency transactions ) Change in unrealized appreciation (depreciation) on investments and translations of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) on investments and foreign currency ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) * The Fund commenced operations on July 1, 2011. EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS For the Period Ended December 31, 2011* OPERATIONS: Net investment loss $ ) Net realized loss on investment and foreign currency transactions ) Change in unrealized appreciation on investments and translation of assets and liabilities in foreign currencies Net decrease in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) Reinvested distributions Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS FROM NET INVESTMENT INCOME ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ ACCUMULATED NET INVESTMENT LOSS $ ) The accompanying notes are an integral part of these financial statements. 6 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2011 1. Organization Evercore Wealth Management Macro Opportunity Fund and its subsidiary (the “Fund”), a series of The Wall Street EWM Funds Trust (the “Trust”), which was formed as a Delaware statutory trust on April 11, 2011, is a non-diversified, open-end management investment company under the Investment Company Act of 1940, as amended.The Fund seeks long-term capital appreciation by investing in a combination of fixed income securities, equity securities, currencies and commodity-linked instruments.The Fund utilizes a wholly-owned subsidiary to achieve its investment objective.See Note 2(f).The Fund currently offers one class of shares, which have no front end sales load, no deferred sales charge, no redemption fee, and no 12b-1 fee.The Fund may issue an unlimited number of shares of beneficial interest, with no par value.All shares of the Fund have equal rights and privileges. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its consolidated financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of operations during the reporting period.Actual results could differ from those estimates and assumptions. (a) Investment Valuation – Common stocks, exchange-traded funds options and other securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, which uses various valuation methodologies, such as matrix pricing and other analytical pricing models, as well as market transactions and dealer quotations, and are subject to review by the Fund’s investment adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Investments in open-end mutual funds are valued at their respective net asset values on the valuation date.Short-term debt securities maturing within 60 days are valued at amortized cost.Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Fund’s investment adviser pursuant to procedures approved by and under the supervision of the Fund’s Board of Trustees. The Fund has adopted fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Observable inputs other than quoted prices included in level 1.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Significant unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s view of assumptions a market participant would use in valuing the asset or liability. The valuation levels are not necessarily an indication of the risk associated with investing in these securities.As of December 31, 2011, the Fund’s investments were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $
